The record and briefs in this case have been examined and it is found that no reversible error is made to appear except that there was no allegation in the declaration upon which to base the recovery of attorneys fees and neither was there sufficient proof to support a judgment for attorneys fees. The judgment included an allowance of $2,000.00 for attorney's fees.
If within twenty days after the filing of the mandate in the trial court the plaintiff will enter remittitur of $2000.00 of the amount of the judgment, the judgment will stand affirmed for the remainder thereof as of the *Page 271 
date of the entry thereof. Otherwise, the judgment is reversed for new trial.
It is so ordered.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur.